Per Curiam.

The first question is, whether the recovery by White on the note, in the action before the other justice, in which the plaintiffs neglected to set off their demand, was not a bar to this suit. We are of opinion that it was a sufficient bar. The grounds on which the plaintiffs recovered in this suit below, would have been a good defence for them, in the suit before justice Sutherland; and if the plaintiffs were not in a situation at that time to make out that defence, by proof, it ivas their misfortune. The money having been collected under a regular judgment, cannot be recovered back in a new suit, upon the allegation that evidence has since been discovered of a defence which existed before the judgment. On this ground, therefore, the judgment below must be reversed.
J udgment reversed.